DETAILED ACTION
	In Reply filed on 11/23/2021 Claims 1- 4, 7- 12, and 14- 22 are pending. Claims 1, 4, 7, and 14 are currently amended. Claims 5- 6 and 13 are canceled. Claims 21- 22 are newly added. Claims 1- 4, 7- 12, 14- 19, and 21 are withdrawn based on restriction and/or election requirement. Claims 20 and 22 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1- 4, 7- 12, 14- 19, and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended claim 1 introduces the limitation where “the filter [is] planar.” However, a planar filter as shown in Fig. 5 was withdrawn from the other embodiments shown in Figs. 4 and 6 as being directed to a mutually exclusive specie. See Non-Final Office Action filed on 12/17/2020 and Applicant’s claim identifier of claim 4 in claims filed on 11/23/2021. Furthermore, see paragraphs [0092- 0093, 0103] of the instant specification which describe the filter of Fig. 5 being planar and the filters of Figs. 4 and 6 being explicitly or implicitly non-planar. Thus, by amending claim 1 to require a planar filter, the Applicant has shifted from the originally claimed invention to a non-elected, withdrawn invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1- 4, 7- 12, 14- 19, and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
	The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claims 20 and 22 are directed to a guard. Limitations directed to a 3D printing system or details thereof are given patentable weight to the extent which effects the structure of the guard.

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Claims 20 and 22 are directed to a guard. Limitations directed to materials worked upon (e.g., particles, airflow) are given patentable weight to the extent which effects the structure of the guard.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by USP 6765341 (“Bae”).
	Regarding claim 20, Bae teaches a guard capable of use with a 3D printing system, the guard comprising:
	a filter (530, 830d) having a central portion aligned with an axis, the axis capable of being parallel to a direction of travel of particles in the 3D printing system, the filter comprising a mesh with a protruding central portion that extends into an oncoming flow of air and particles and directs particles toward a periphery of the filter (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45); and
	a fan (512) supporting the filter (530, 830d), the fan (512) capable of rotating and causing the filter to rotate in response to the flow of air and particles through the 3D printing system (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45), the filter (530, 830d) being mounted downstream of the fan (512) (Gas can first encounter the blades before reaching the downstream filter; blades may rotate in an direction such that gas first encounters the blades before reaching the downstream filter);
	wherein the guard is capable of being positioned in the 3D printing system to limit a passage of oversized particles of material to downstream of the guard (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45).

	Regarding claim 22, Bae teaches the fan capable of cutting an oversized particle prior to contact of the oversized particle with the filter (Figs. 7, 10D, Col. 5 line 60- Col. 6 line 35, and Col. 7 lines 43- 45 teach a fan and filter configuration where particles can be cut by the blades of the fan prior to contacting the filter).

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

Applicant argues that Bae does not disclose the combination of a filter, fan, and a leading central portion extending into the flow at the axis to divert particles outwards away from the axis toward the filter, the leading central portion to block the flow of air and particles, the leading central portion being a foremost portion of the guard in an upstream direction as recited in amended claim 1.
Claims 1- 4, 7- 12, 14- 19, and 21 are withdrawn based on original presentation. Thus, arguments regarding these claims are considered moot. Please see Election/Restrictions section supra. 

Applicant submits that there is support for “the filter being mounted downstream of the fan” in the originally filed specification at, for example, page 33. 
The Examiner agrees with this argument. As articulated by Applicant, the specification provides support for claim 20 as amended. The written description rejection under § 112(a) is withdrawn. 

Applicant argues that Bae does not teach or suggest “the filter being mounted downstream of the fan” as recited in amended claim 20.
The Examiner respectfully disagrees with this argument. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant has failed to articulate any reason as to how the structure taught in Bae is distinct from the contended limitation. In other words, whether the filter is mounted upstream or downstream of the fan ultimately does not distinguish from the structure taught in Bae because gas can travel in either direction. 
Applicant submits Bae discloses introducing air through the entrance and flowing through the passage (Bae, col. 5 line 60- col. 6 line 1, col. 6 lines 28- 30). Bae discloses external air enters a passage and first encounters an upstream filter before reaching the blades. Accordingly, to the Applicant, Bae does not disclose, teach, or suggest “the filter being mounted downstream to the fan” as recited in claim 20.
The Examiner agrees with that Bae discloses external air enters a passage and first encounters an upstream filter before reaching the blades. However, the Examiner fails to see how the filter being mounted downstream of the fan is anything more than an intended use of structure identical to the filter and fan disclosed in Bae. Based on the disclosure of Bae, air can either first encounter an upstream filter before reaching the blades or first encounter the blades before reaching the downstream filter. Bae’s disclosure of air flowing through the entrance and then the passage does not exclude the possibility that air can also flow from the passage through the entrance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8519585, specifically Figs. 4- 5 and Col. 2 line 64- Col. 3 line 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744